        Case 3:19-cv-05857-SI Document 35 Filed 11/27/19 Page 1 of 3




     Laurence M. Rosen, Esq. (SBN 219683)
 1   THE ROSEN LAW FIRM, P.A.
 2   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 3   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 4   Email: lrosen@rosenlegal.com
 5
     Counsel for Lead Plaintiff Movant Michael Greer
 6
                                 UNITED STATES DISTRICT COURT
 7                              NORTHERN DISTRICT OF CALIFORNIA
 8
      TYLER DENNEE, Individually and On)
 9    Behalf of All Others Similarly Situated,
                                       )               No. 3:19-cv-05857-SI
                                       )
10                      Plaintiff,     )               NOTICE OF WITHDRAWAL OF
11                                     )               MOTION OF MICHAEL GREER
                vs.                    )               FOR APPOINTMENT AS LEAD
12                                     )               PLAINTIFF AND APPROVAL OF
      SLACK TECHNOLOGIES, INC.,        )               LEAD COUNSEL (DKT. NO. 21)
13    STEWART BUTTERFIELD, ALLEN SHIM, )
14    BRANDON ZELL, ANDREW BRACCIA,    )
      EDITH COOPER, SARAH FRIAR, JOHN  )               CLASS ACTION
15    O’FARRELL, CHAMATH PALIHAPITIYA, )
      and GRAHAM SMITH,                )               Judge: Susan Illston
16                                     )               Hearing Date: January 10, 2020
17                                     )               Time: 10:00 a.m.
                       Defendants.     )               Ctrm: 1-17th Floor (San Francisco)
18                                     )
                                       )
19                                     )
                                       )
20
21
22
23
24
25
26
27
28                                               1
         NOTICE OF WITHDRAWAL OF MOTION OF MICHAEL GREER FOR APPOINTMENT AS LEAD
29          PLAINTIFF AND APPROVAL OF LEAD COUNSEL (DKT. NO. 21) -No. 3:19-cv-05857-SI

30
31
        Case 3:19-cv-05857-SI Document 35 Filed 11/27/19 Page 2 of 3




            Lead Plaintiff Movant Michael Greer (“Movant”) hereby withdraws his Motion for
 1
 2   Appointment as Lead Plaintiff and Approval of Lead Counsel (Dkt. No. 21). Having reviewed

 3   the competing motions before the Court filed by other putative class members, it appears that
 4   movant Fiyyaz Pirani has the largest financial interest and is the presumptive lead plaintiff
 5
     pursuant to the Private Securities Litigation Reform Act of 1995.
 6
            This withdrawal shall have no impact on Movant’s membership in the proposed class,
 7
 8   Movant’s right to share in any recovery obtained for the benefit of class members, and

 9   Movant’s ability to serve as a representative party should the need arise.
10
11
     Dated: November 27, 2019              Respectfully submitted,
12
                                           THE ROSEN LAW FIRM, P.A.
13
14                                          /s/ Laurence M. Rosen
                                           Laurence M. Rosen, Esq. (SBN 219683)
15                                         355 South Grand Avenue, Suite 2450
                                           Los Angeles, CA 90071
16                                         Telephone: (213) 785-2610
                                           Facsimile: (213) 226-4684
17
                                           Email: lrosen@rosenlegal.com
18
                                           Counsel for Lead Plaintiff Movant Michael Greer
19
20
21
22
23
24
25
26
27
28                                                   2
         NOTICE OF WITHDRAWAL OF MOTION OF MICHAEL GREER FOR APPOINTMENT AS LEAD
29          PLAINTIFF AND APPROVAL OF LEAD COUNSEL (DKT. NO. 21) -No. 3:19-cv-05857-SI

30
31
        Case 3:19-cv-05857-SI Document 35 Filed 11/27/19 Page 3 of 3




                                          PROOF OF SERVICE
 1
 2          I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
 3          I am the managing attorney of The Rosen Law Firm, P.A., with offices at 355 South
 4   Grand Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of eighteen.
 5          On November 27, 2019, I electronically filed the following NOTICE OF
 6   WITHDRAWAL OF MOTION OF MICHAEL GREER FOR APPOINTMENT AS

 7   LEAD PLAINTIFF AND APPROVAL OF LEAD COUNSEL (DKT. NO. 21) with

 8   the Clerk of the Court using the CM/ECF system which sent notification of such filing to

 9   counsel of record.
            I certify under penalty of perjury under the laws of the United States of America that
10
     the foregoing in true and correct.
11
12
            Executed on November 27, 2019
13
14                                                      /s/ Laurence M. Rosen
                                                        Laurence M. Rosen
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 3
         NOTICE OF WITHDRAWAL OF MOTION OF MICHAEL GREER FOR APPOINTMENT AS LEAD
29          PLAINTIFF AND APPROVAL OF LEAD COUNSEL (DKT. NO. 21) -No. 3:19-cv-05857-SI

30
31
